Citation Nr: 1426017	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974 and received the Combat Action Ribbon, among other decorations, for this service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for diabetes mellitus, type II (DM).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veterans Benefits Management System file and the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed DM.

2.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he has not been shown to have been exposed to an herbicide agent (to include Agent Orange) during service.

3.  The Veteran's DM disorder did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21(2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran was provided all required VCAA notice in August 2005 and October 2011 letters.  The October 2011 letter explained the information necessary to support the Veteran's claim in light of the Federal Circuit's decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), and he was informed of these requirements prior to adjudication of the claim in the May 2012 statement of the case.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records, service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.

The Veteran's written statements are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Veteran has not been afforded a VA examination concerning the DM disability in this case.  For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Laws and Analysis

The Veteran seeks service connection for the DM disorder and specifically argues that his current condition is a result of his exposure to herbicides.  Having carefully considered the claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include DM, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arteriosclerosis and endocarditis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 
38 U.S.C.A. § 1116(f) (West 2002).  If a veteran was exposed to Agent Orange during service, certain listed diseases, including DM, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

The Veteran has contended that he was exposed to herbicides while stationed aboard the USS Chicago CG-11.  Specifically, the Veteran has consistently reported that he took a helicopter to the shore of Vietnam where he was supposed to attend a communication conference concerning the removal of a radar installation.  However, the Veteran has also repeatedly stated that he remembers getting ready to leave for shore, but after that, all he remembers is being back on ship with his hand bandaged.  The Veteran has stated that he "doesn't remember anything about that day."  See Veteran's November 2011 statement; see also Veteran's statements dated June 2011 and August 2011.  The Veteran has also maintained that, while on the USS Chicago, he saw planes spraying herbicides over the shores of Vietnam. 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under this interpretation of the statute and regulation.

The Veteran's DD Form 214 and service personnel records reflect the Veteran served aboard the USS Chicago, but do not indicate whether he set foot in Vietnam. In an April 2011 memorandum (formal finding on inability to verify in-county Vietnam service), the following efforts were made to verify herbicide exposure for the Veteran's Agent Orange claim.  In this regard, the RO requested information from the Personnel Information Exchange System (PIES), which reviewed local electronic historical information, service treatment records, service personnel records, and the Defense Personnel Records Information Retrieval System (DPRIS).  All evidence was negative for in-country Vietnam service.  A request to the Joint Services Records and Research Center (JSRRC) was also conducted.  The JSRRC responded by stating that the Veteran's ship never docked, went up inland waterways, nor did personnel step foot in Vietnam.  

The remaining evidence of record, to include post-service VA and private treatment records, does not provide information showing that the Veteran's ship docked in Vietnam or had any inland waterway service.

Upon careful review of the record, the Board finds that the weight of the evidence is against a finding that the Veteran had the requisite service in the Republic of Vietnam under the proper interpretation of the statute and regulation to warrant service connection on this presumptive basis.  Here, while the RO confirmed that the Veteran served on the USS Chicago when it was present in the official waters of Vietnam, in-country service was not established.  The Board recognizes the Veteran's receipt of awards, including the Combat Action Ribbon, for his service; however, these awards alone do not establish the required service in the Republic of Vietnam.  See, e.g., Haas, 525 F.3d at 1196 (Vietnam Service Medal given to some service members serving outside Vietnam and its territorial waters).  

Further, the Board notes that the USS Chicago is not listed as a vessel associated with exposure to herbicide agents, including by traveling in inland waterways, or "brown water."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated January 2014) and http://www.publichealth.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h.  Additionally, as to what constitutes inland waters, VA's Adjudication Procedures Manual Rewrite (M21-1MR) explains that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the veteran served as a coxswain aboard ship and reports going ashore during anchorage."  VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.H.28.h; see also VAOPGCPREC 27-97.

While the Veteran contends that he was exposed to herbicides from purportedly setting foot in Vietnam, the Veteran has himself admitted that he does not remember the details of that day, and has no actual memory of being on land in Vietnam.  The Veteran has also stated that he witnessed airplanes spraying herbicides over the Vietnam shore.  However, the Board finds that the Veteran's accounts are too tenuous to enable a finding that the evidence is at least in equipoise as to the question of herbicide exposure.  As noted above, the JSRRC determined that the USS Chicago never docked, went up inland waterways, nor did personnel step foot in Vietnam. 

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Id., at 1042.  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999).

In this regard, post-service VA and private treatment records demonstrate that the Veteran has been diagnosed with DM.  

Although the Veteran had combat service, the Veteran has not claimed he had any symptoms or treatment of DM during service, and service treatment records fail to reflect complaints, treatment, or diagnosis related to DM.  Rather, at separation, laboratory findings were negative for albumin or sugar related disorders.  Additionally, post service records reflect a diagnosis of "probable diabetes mellitus, Type II" in May 1992, approximately 18 years after separation from service.  Under the circumstances, the Board finds that DM was not noted or identified during service or within one year of separation and the provisions of 38 C.F.R. § 3.303(b) are not applicable.

The Veteran has submitted numerous private treatment records and VA treatment records which reflect that the Veteran has a diagnosis of DM and had no known family history of DM, although his 90 year old father had onset type II DM.  See June 2005 private treatment record from Dr. S.G.  The Board notes, however, that none of these treatment records provide an opinion as to whether the Veteran's currently diagnosed DM is related to service.

The Board does not doubt that the Veteran is sincere in his belief that his DM disorder is related to his service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is denied.


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


